     Case 2:18-cv-08175-JTM-MBN Document 65 Filed 07/10/20 Page 1 of 13




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF LOUISIANA


AMBER SCOTT                                                 CIVIL ACTION

VERSUS                                                      NO: 18-8175

MANDEVILLE CITY ET AL.                                      SECTION: “H”


                                     ORDER

       Before the Court is a Motion for Summary Judgment (Doc. 58) filed by
the City of Mandeville, Mayor Donald J. Villere, the Mandeville Police
Department, Mandeville Police Chief Gerald Sticker, and Officer Terry
Guillory (collectively, the “Mandeville Defendants” or “Defendants”). For the
following reasons, the Motion is GRANTED.


                                BACKGROUND
       Plaintiff Amber Scott filed suit against Defendants alleging that she and
her minor children suffered physical and emotional injuries when she was
pulled over, detained, and arrested for driving while intoxicated. She asserts
claims under 42 U.S.C. § 1983 for false arrest and excessive force, claims under
42 U.S.C. § 1985 and § 1986 for conspiracy, and other federal claims. Plaintiff
also brings state law claims for negligence, false imprisonment, and vicarious
liability.
       Previously,   this   Court   granted       summary   judgment to    several
Defendants, including the Greater New Orleans Expressway Commission, the
Causeway Police Department, the Chief of the Causeway Police Nick Congemi,
and Officer Scott Huff (collectively, the “Causeway Defendants”). The Court
held that Plaintiff had insufficient evidence to support her claims. Now, the


                                              1
     Case 2:18-cv-08175-JTM-MBN Document 65 Filed 07/10/20 Page 2 of 13



Mandeville Defendants have filed a Motion for Summary Judgment, and in
their Motion, they adopt the arguments raised by the Causeway Defendants in
their earlier Motion for Summary Judgment.


                                LEGAL STANDARD
       Summary judgment is appropriate “if the pleadings, depositions,
answers to interrogatories, and admissions on file, together with affidavits, if
any, show that there is no genuine issue as to any material fact and that the
moving party is entitled to a judgment as a matter of law.” 1 A genuine issue
of fact exists only “if the evidence is such that a reasonable jury could return a
verdict for the nonmoving party.” 2
       In determining whether the movant is entitled to summary judgment,
the Court views facts in the light most favorable to the non-movant and draws
all reasonable inferences in his favor. 3 “If the moving party meets the initial
burden of showing that there is no genuine issue of material fact, the burden
shifts to the non-moving party to produce evidence or designate specific facts
showing the existence of a genuine issue for trial.” 4 Summary judgment is
appropriate if the non-movant “fails to make a showing sufficient to establish
the existence of an element essential to that party’s case.” 5 “In response to a
properly supported motion for summary judgment, the non-movant must
identify specific evidence in the record and articulate the manner in which that
evidence supports that party’s claim, and such evidence must be sufficient to
sustain a finding in favor of the non-movant on all issues as to which the non-



1 Sherman v. Hallbauer, 455 F.2d 1236, 1241 (5th Cir. 1972).
2 Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).
3 Coleman v. Houston Indep. Sch. Dist., 113 F.3d 528, 532 (5th Cir. 1997).
4 Engstrom v. First Nat’l Bank of Eagle Lake, 47 F.3d 1459, 1462 (5th Cir. 1995).
5 Celotex Corp. v. Catrett, 477 U.S. 317, 324 (1986).




                                                2
      Case 2:18-cv-08175-JTM-MBN Document 65 Filed 07/10/20 Page 3 of 13



movant would bear the burden of proof at trial.” 6 “We do not . . . in the absence
of any proof, assume that the nonmoving party could or would prove the
necessary facts.” 7 Additionally, “[t]he mere argued existence of a factual
dispute will not defeat an otherwise properly supported motion.” 8


                                LAW AND ANALYSIS
    I. Plaintiff’s False Arrest Claim
       For the same reasons her false arrest claim failed against the Causeway
Defendants, Plaintiff’s false arrest claim fails against the Mandeville
Defendants. To prevail on a § 1983 false arrest claim, a plaintiff must show
that the officer did not have probable cause to arrest her. 9 The Mandeville
Defendants move the Court to grant summary judgment, arguing that Officer
Terry Guillory had probable cause to arrest Scott for driving while intoxicated.
“The Supreme         Court has defined probable cause as the ‘facts and
circumstances within the officer’s knowledge that are sufficient to warrant a
prudent person, or one of reasonable caution, in believing, in the circumstances
shown, that the suspect has committed, is committing, or is about to commit
an offense.’” 10 Whether probable cause exists is judged based on the facts and
circumstances within a police officer’s knowledge at the moment of arrest. 11
       Defendants submitted an audio recording of the 911 call that prompted
the officers to pull over Plaintiff. 12 The caller, Robert Austin, frantically


6 John v. Deep E. Tex. Reg. Narcotics Trafficking Task Force, 379 F.3d 293, 301 (5th Cir.
   2004) (internal citations omitted).
7 Badon v. R J R Nabisco, Inc., 224 F.3d 382, 394 (5th Cir. 2000) (quoting Little v. Liquid Air

   Corp., 37 F.3d 1069, 1075 (5th Cir. 1994)).
8 Boudreaux v. Banctec, Inc., 366 F. Supp. 2d 425, 430 (E.D. La. 2005).
9 Evans v. City of Meridian Miss., 630 Fed. App’x 312, 315 (5th Cir. 2015).
10 Piazza v. Mayne, 217 F.3d 239, 245 (5th Cir. 2000) (quoting Michigan v. DeFillippo, 443

   U.S. 31, 37 (1979).
11 Haggerty v. Tex. S. Univ., 391 F.3d 653, 655–56 (5th Cir. 2004).
12 Doc. 58-11.




                                                  3
        Case 2:18-cv-08175-JTM-MBN Document 65 Filed 07/10/20 Page 4 of 13



described a “really intoxicated driver” who is “all over the road.” He said the
situation was “very stressful.” He is also heard saying, “Man, this is bad.” In
one of the videos submitted by Defendants, Austin tells an officer that the
driver “almost took out two cars” and was going from “lane to lane.” Austin can
be heard saying “she almost hit me and I think we saved her life and a couple
other people’s lives tonight.” After a while, an officer is heard saying, “She is
definitely impaired on some kind of anti-depressant.”
         In the same video, someone is heard saying, “She hit that curb pretty
hard.” Plaintiff herself is heard saying her car was damaged from when she
“hit a curb on [Highway] 21,” although it is somewhat unclear whether Plaintiff
is saying she hit a curb that same evening or sometime before. In another video
of Plaintiff at the police station after being detained, one of the officers tells
her she hit several curbs while she was driving that night. The officer states
that the police station has a video of her hitting one curb, and she then states
that she was aware that she hit the curb.
         The recordings show that Plaintiff’s behavior was erratic and that she
was slurring her speech. In addition to this, the police report from the incident
states that “Guillory detected a slur in Ms. Scott’s speech.” 13 The report further
notes, consistent with the other evidence, that Plaintiff was “swaying slightly”
during the encounter. The report states that Plaintiff told the officers she was
“taking hydrocodone and Xanax daily,” and it states that Plaintiff, after taking
several moments to think, refused a urinalysis. Lastly, in an email from Officer
Scott Huff to Officer Terry Guillory, sent hours after Plaintiff’s arrest, Officer
Huff details his interactions with Plaintiff. He notes that Plaintiff said she
takes Xanax three times per day. 14



13   Doc. 58-6.
14   Doc. 58-9.


                                            4
       Case 2:18-cv-08175-JTM-MBN Document 65 Filed 07/10/20 Page 5 of 13



        In her opposition, Plaintiff provides no evidence to contradict that she
was slurring and behaving erratically. She provides no evidence to create an
issue of fact on whether her prescription medications were impairing her.
Instead, she makes the conclusory assertion that “[i]t is not illegal to drive
while taking prescription medication.” 15 She even admits that she “had
conditions in her eyes caused by the consumption of prescribed medication.” 16
        Plaintiff emphasizes that Officer Guillory made inconsistent statements
about whether Plaintiff passed a certain sobriety test called the Horizontal
Gaze Nystagmus (“HGN”) test. Plaintiff argues that a jury must make a
credibility determination with respect to Officer Guillory. The Court disagrees.
Even if Officer Guillory made inconsistent statements about the HGN test, the
other facts and circumstances established by Defendants are enough to create
probable cause to arrest Scott for driving while intoxicated. Because of this,
summary judgment is warranted on Plaintiff’s false arrest claim.

     II. Plaintiff’s Excessive Force Claim
        For the same reasons her excessive force claim failed against the
Causeway Defendants, Plaintiff’s excessive force claim fails against the
Mandeville Defendants. To prevail on a § 1983 claim for excessive force, the
plaintiff must present evidence to support the following elements: “(1) an
injury that (2) resulted directly and only from the use of force that was
excessive    to the need and that (3) the force                     used was   objectively
unreasonable.” 17 “[A]n injury is generally legally cognizable when it results
from a degree of force that is constitutionally impermissible—that is,
objectively unreasonable under the circumstances.” 18                 In determining the


15 Doc. 59 at 11.
16 Id.
17 Flores v. City of Palacios, 381 F.3d 391, 396 (5th Cir. 2004).
18 Bush v. Strain, 513 F.3d 492, 501 (5th Cir. 2008).




                                                   5
        Case 2:18-cv-08175-JTM-MBN Document 65 Filed 07/10/20 Page 6 of 13



objective reasonableness of the force, a court should consider “the severity of
the crime at issue, whether the suspect poses an immediate threat to the safety
of the officers or others, and whether he is actively resisting arrest or
attempting to evade arrest by flight.” 19
         Plaintiff’s Complaint does not clearly articulate the facts that support
her excessive force claim, and her briefing does not do so either. In her briefing,
Plaintiff points only to evidence of her alleged injury. She quotes a doctor’s
report that states as follows:
                The patient was previously noting benefit from
                treatment for her neck and right shoulder however
                appears to have been aggressively placed in handcuffs
                despite her medical condition. Her right shoulder was
                forcibly placed in internal rotation as well as elevation
                which produced several popping sounds. The patient
                has been having increasing pain since that time. Given
                the noted acute trauma the patient will be referred for
                MRI of the right shoulder to rule out any interval
                articular pathology contributing to her pain. She may
                likely require orthopedic reconsultation. 20
After viewing the video of the arrest, the Court sees that the officer took
Plaintiff’s hands and pulled them behind her back. From the video, it seems as
though he did this gently, not aggressively. Another officer stands by and
seems to assist, but the two officers hardly seem to move or exert any force.
Plaintiff, however, pulls away from the officers.
         The evidence shows that in arresting Plaintiff, Defendants used a
standard method. In the case of Rodriguez v. Farrell, the Eleventh Circuit
found this kind of technique to be non-excessive:
                The evidence, in the light most favorable to plaintiff,
                shows that Sgt. Farrell grabbed plaintiff’s arm,
                twisted it around plaintiff’s back, jerking it up high to

19   Graham v. Connor, 490 U.S. 386, 396 (1989).
20   Doc. 59 at 12.


                                                   6
     Case 2:18-cv-08175-JTM-MBN Document 65 Filed 07/10/20 Page 7 of 13



              the shoulder and then handcuffed plaintiff as plaintiff
              fell to his knees screaming that Farrell was hurting
              him. . . . The handcuffing technique used by Sgt.
              Farrell is a relatively common and ordinarily accepted
              non-excessive way to detain an arrestee. 21
Notably, the Rodriguez plaintiff produced evidence from an orthopedic surgeon
who testified that the handcuffing was a “very serious, painful event.” 22 The
injury led to more than twenty-five subsequent surgeries and ultimately
amputation of the arm below the elbow. 23 The Eleventh Circuit expressed
sympathy for the plaintiff but nonetheless found that there was no excessive
force. The court wrote that “[w]hat would ordinarily be considered reasonable
force does not become excessive force when the force aggravates (however
severely) a pre-existing condition the extent of which was unknown to the
officer at the time.” 24
       Plaintiff argues that Rodriguez is distinguishable because the Eleventh
Circuit specifically notes that “no evidence has been presented that Sgt. Farrell
knew of plaintiff’s recent elbow surgery or, more important, knew that
handcuffing     plaintiff   would     seriously       aggravate plaintiff’s   preexisting
condition.” 25 Plaintiff directs the Court’s attention to this exchange that
occurred during Plaintiff’s arrest:
              Guillory:     Do me a favor. Put your hands behind your
                            back for me, okay?
              Plaintiff:    Why?
              Guillory:     Because right now, we’re going to go to the
                            PD. You’re under arrest right now, okay?




21 Rodriguez v. Farrell, 280 F.3d 1341, 1351 (11th Cir. 2002).
22 Id. at 1351.
23 Id.
24 Id. at 1352–53.
25 Id.




                                                  7
        Case 2:18-cv-08175-JTM-MBN Document 65 Filed 07/10/20 Page 8 of 13



                Plaintiff:   Wait, wait. Stop. Stop moving my arm like
                             that.
                Guillory:    Stop turning.
                Plaintiff:   Stop moving my --
                Guillory:    Stop turning.
                Plaintiff:   I had surgery, and it’s fucked up.
                Guillory:    Stop turning.
                Plaintiff:   Please don’t touch my arm.
                Guillory:    Stop turning. 26
Plaintiff argues that “the arresting officers in this case knew or should have
known that the plaintiff was particularly susceptible to injury from the
standard arrest maneuvers.” 27
         As noted, the Court reviewed the videos of the incident. Before initiating
the arrest, the officers had been talking to Plaintiff for a while about how they
were concerned for her safety and the safety of her children. Eventually an
officer tells Plaintiff, “Listen, all the tests that he just did -- you’re taking
something, okay?” In response, Plaintiff sounds alarmed, and she says, “I had
eye muscle surgery twice, and I’m still, oh my God.”
         The evidence shows that Plaintiff became difficult when she learned that
she was under arrest. The officer slowly takes Plaintiff’s hands, and she shifts
around. Even as she does, the officer uses very little force. Another officer
stands by to help. After repeatedly telling her to stop turning, the officers
remain calm and tell her to “stop pulling away.” Moments later, Plaintiff says,
“I just had shoulder surgery, and he just ripped through it on purpose.” One
officer says, “He didn’t rip through it. You’re pulling away from us. You can’t
do that.”



26   Doc. 59 at 14–15.
27   Id. at 15.


                                                8
        Case 2:18-cv-08175-JTM-MBN Document 65 Filed 07/10/20 Page 9 of 13



         Plaintiff has failed to create an issue of fact on whether the officer’s use
of force was objectively unreasonable. Notably, the Eleventh Circuit has
retreated from the statement that Plaintiff relies on from Rodriguez. The
Eleventh Circuit has called it dicta and stated that “[n]othing in Rodriguez
suggests . . . that a minimal amount of force against a fragile arrestee which
results in a minimal injury—of the sort that would be expected from a typical
arrest of a resisting arrestee—is sufficient to support an excessive force
claim.” 28 Here, even if the officers knew of Plaintiff’s surgery, the Court finds
that using such a minimal amount of force, if they did use any, was still
reasonable. The evidence shows that Plaintiff was difficult and belligerent. As
the Court noted in its prior ruling, the officers took a great deal of time with
Plaintiff and seemed concerned about her children. The videos show that even
after making the arrest, the officers continued to be calm and cordial with
Plaintiff even while she continued to be hostile. Ultimately, Plaintiff provides
no evidence upon which a reasonable juror could find that these officers used
excessive force in arresting her.

     III. §§ 1985 and 1986 Claims
         To the extent that any § 1985 or § 1986 claims remain pending against
the Mandeville Defendants, the Court dismisses them for the reasons provided
in its Order and Reasons ruling on the Causeway Defendants’ Motion for
Summary Judgment. 29 To summarize the ruling, the Court found that Plaintiff
presented insufficient evidence of a conspiracy to deprive her of her rights. In
her opposition to the Mandeville Defendants’ Motion, she again presents
insufficient evidence of a conspiracy. Indeed, she presents no evidence of one.




28   Williams v. Sirmons, 307 Fed. App’x 354, 362 (11th Cir. 2009).
29   Doc. 50.


                                                   9
      Case 2:18-cv-08175-JTM-MBN Document 65 Filed 07/10/20 Page 10 of 13




     IV. Other Federal Claims
         The Complaint alleges that certain Defendants are liable for failure to
train.    These Defendants         include    the     Mandeville    Police    Department,
Mandeville Police Chief Gerald Sticker, Mandeville Mayor Donald Villere, and
the City of Mandeville. Specifically, the Complaint alleges that these
Defendants failed to adequately train, hire, supervise, reprimand, investigate
the incident, and enact proper procedures. 30 “To establish municipal liability
under § 1983, a plaintiff must show that (1) an official policy (2) promulgated
by the municipal policymaker (3) was the moving force behind the violation of
a constitutional right.” 31 An official policy can arise in various forms and may
arise in the form of “a widespread practice that is so ‘common and well-settled
as to constitute a custom that fairly represents municipal policy.’” 32 “[A]
plaintiff must demonstrate ‘a pattern of abuses that transcends the error made
in a single case.’” 33 “A pattern . . . requires ‘sufficiently numerous prior
incidents,’ as opposed to ‘isolated instances.’” 34
         Plaintiff does not identify any official or specific policy in her Complaint
or in her briefing opposing this Motion or the prior Motion for Summary
Judgment. Indeed, in the opposition to this Motion, Plaintiff makes no attempt
to save her § 1983 failure to train claims from dismissal. Because Plaintiff has
failed to provide any evidence of any kind of pattern of constitutional
violations, she cannot prevail on these claims.
         Lastly, the Complaint alleges that the Mandeville Police Department,
Chief Gerald Sticker, Mayor Donald Villere and the City of Mandeville are


30 Doc. 28.
31 Peterson v. City of Fort Worth, Tex., 588 F.3d 838, 847 (5th Cir. 2009).
32 Pitroswki v. City of Houston, 237 F.3d 567, 579 (5th Cir. 2001) (quoting Webster v. City of

   Houston, 735 F.2d 838, 841 (5th Cir. 1984) (en banc)).
33 Peterson, 588 F.3d at 850–51.
34 Id. at 851 (quoting McConney v. City of Houston, 863 F.2d 1180, 1184 (5th Cir. 1989)).




                                                 10
      Case 2:18-cv-08175-JTM-MBN Document 65 Filed 07/10/20 Page 11 of 13



independently       liable   for   violating     Plaintiff’s   “health,    welfare,     and
Constitutional and other legal rights.” 35 The Court sees no evidence of any
involvement by Chief Gerald Sticker or Mayor Donald Villere in this incident.
Plaintiff has not presented any evidence showing their involvement or their
condonement of any wrongdoing. Accordingly, these claims must fail.


     V. State Law Claims
       Plaintiff asserts state law negligence claims against Defendants.
Plaintiff’s negligence claims are subject to Louisiana’s duty/risk analysis,
which has five separate elements: (1) whether the defendant had a duty to
conform his conduct to a specific standard; (2) whether the defendant’s conduct
failed to conform to the appropriate standard; (3) whether the defendant’s
substandard conduct was a cause-in-fact of the plaintiff’s injures; (4) whether
the defendant’s substandard conduct was a legal cause of the plaintiff’s
injuries; and (5) whether the plaintiff was damaged. 36 A police officer has a
duty to act reasonably under the totality of the circumstances. 37
       Plaintiff provides no evidence to create an issue of fact on whether the
officers acted reasonably under the circumstances. As the Court has discussed,
the recordings show no wrongful conduct by Defendants. Accordingly,
Plaintiff’s negligence claims cannot survive summary judgment. 38
       In her briefing, Plaintiff points to Louisiana law on false imprisonment.
As Plaintiff notes, to prove false imprisonment, she must prove that the police



35 Doc. 28.
36 Elphage v. Gautreaux, 969 F. Supp. 2d 493, 516 (M.D. La. 2013) (citing Hanks v. Entergy
   Corp., 944 So.2d 564, 579 (La.2006)).
37 Id. (citing Mathieu v. Imperial Toy Corp., 646 So.2d 318, 322–23 (La. 1994)).
38 See id. (dismissing negligence claims against officers noting that there were no genuine

   issues of material fact regarding whether deputies who detained plaintiff acted reasonably
   under the circumstances).


                                                11
       Case 2:18-cv-08175-JTM-MBN Document 65 Filed 07/10/20 Page 12 of 13



lacked probable cause for the arrest. 39 Plaintiff asserts that “there are
significant questions of fact concerning Officer Guillory’s credibility insofar as
it concerns plaintiff’s claim of false arrest.” 40 The Court disagrees. Any
questions regarding Officer Guillory’s credibility pale in comparison to the
other evidence. For the reasons previously discussed, the Court finds no issue
of fact on whether the officers had probable cause to arrest Plaintiff Scott.
         Plaintiff also points to Louisiana law that allows law enforcement
officers to use only “reasonable force” in effecting an arrest. For the reasons
discussed regarding Plaintiff’s § 1983 excessive force claims, the Court finds
no issue of fact on whether the officers used reasonable force in arresting
Plaintiff. These claims, therefore, fail.


     VI. Respondeat Superior Allegations
         In her briefing, Plaintiff maintains that certain Defendants can be
vicariously liable under Louisiana law. Given that the underlying state law
claims are being dismissed, any vicarious liability claims based on them
necessarily fail.


                                       CONCLUSION
         For the foregoing reasons, Defendants’ Motion for Summary Judgment
(Doc. 58) is GRANTED. Plaintiff’s claims against the City of Mandeville,
Mayor Donald J. Villere, the Mandeville Police Department, Mandeville Police
Chief Gerald Sticker, and Officer Terry Guillory are DISMISSED WITH
PREJUDICE. Given that no claims remain pending in this suit, the Clerk’s
office is instructed to close this case.
         New Orleans, Louisiana, on this 10th day of July, 2020.

39   Zebre v. Town of Carencro, 884 So.2d 1224, 1228 (La. App. 3 Cir. 2004).
40   Doc. 59 at 17.


                                                  12
Case 2:18-cv-08175-JTM-MBN Document 65 Filed 07/10/20 Page 13 of 13




                              ______________________________________
                              JANE TRICHE MILAZZO
                              UNITED STATES DISTRICT JUDGE




                                   13
